NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                      No. 10-2348
                                     ____________

                      MARCELO ADRIANO BATISTA-IZAIAS,
                                                Petitioner

                                            v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                                    Respondent
                     __________________________________

                         On a Petition For Review of an Order
                         of the Board of Immigration Appeals
                             (Agency No. A074-165-264)
                      Immigration Judge: Margaret R. Reichenberg
                       __________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  December 15, 2010

               Before: BARRY, JORDAN AND GARTH, Circuit Judges

                           (Opinion filed: December 16, 2010)
                                     ____________

                                       OPINION
                                     ____________


PER CURIAM

              Marcela Adriano Batista-Izaias (“Batista”) petitions for review of the Board

of Immigration Appeals’ final order of removal. For the reasons that follow, we will

deny the petition for review.

                                            1
              Batista, a native and citizen of Brazil, became a lawful permanent resident

on December 1, 1995. On June 23, 2000, he was convicted of possession of cocaine, in

violation of N.J. Stat. Ann. § 2C:35-10A1, pursuant to his plea of guilty in the New

Jersey Superior Court, Bergen County. Batista received 18 months’ probation for this

third degree possession offense. On May 12, 2009, Batista was served with a Notice to

Appear, charging that he was removable under Immigration & Nationality Act (“INA”) §

237(a)(2)(B)(i), 8 U.S.C. § 1227(a)(2)(B)(i), for having been convicted of a controlled

substance offense. Batista eventually conceded the charge after being confronted with

his conviction record.

              Batista asked for a continuance to allow him to pursue a state post-

conviction petition, insofar as it appeared that he was ineligible for any form of

immigration relief.1 At a hearing on August 19, 2009, counsel for Batista explained to

the IJ that the state supreme court had recently held (on July 27, 2009) that trial counsel’s

conduct in providing false or misleading information concerning the deportation

consequences of a noncitizen-defendant’s guilty plea constituted ineffective assistance

under the state constitution. State v. Nunez-Valdez, 975 A.2d 418, 426-27 (N.J. 2009).2


1
 It appears that Batista did not apply for cancellation of removal, INA § 240A(a), 8
U.S.C. § 1229b(a), because he could not meet the five-year residency requirement. The
INA’s “stop-time” rule, 8 U.S.C. § 1229b(d)(1), terminated his accrual of residence on
February 4, 2000 due to his having committed a controlled substance violation. See
Respondent’s Brief, at 9-10 n.3; A.R. 83.
2
 Similarly, on March 31, 2010, the United States Supreme Court held in Padilla v.
Kentucky, 130 S. Ct. 1473 (U.S. 2010), that counsel’s conduct falls below an objective
standard of reasonableness when he or she fails to advise a noncitizen defendant about a
mandatory deportation. Padilla pleaded guilty to the transportation of a large amount of
                                              2
Counsel indicated that in moving to invalidate his conviction, Batista would rely on

Nunez-Valdez. The request was granted by the Immigration Judge and proceedings were

continued. A.R. 72.

              Meanwhile, Batista moved, through separate counsel, for post-conviction

relief in the New Jersey Superior Court pursuant to Court Rule 3:22-1, alleging that his

plea was unknowing and involuntary because he was not advised by counsel of the

removal consequences of his May 10, 2000 guilty plea. In December 2009, the Superior

Court denied his petition without an evidentiary hearing. Batista then asked for another

continuance in Immigration Court in order to pursue an appeal to the Appellate Division

of the New Jersey Superior Court. On December 16, 2009, the Immigration Judge denied

the request. The Government had objected to any further continuances, and the IJ

concluded that Batista could not show good cause for another continuance because

success on appeal was speculative. Insofar as it did not appear that Batista was eligible

for any form of immigration relief, the IJ ordered his removal to Brazil.

              Batista appealed, through his immigration counsel, to the Board of

Immigration Appeals. In the brief on appeal, counsel asserted that Batista had appealed

the order denying him post-conviction relief and the appeal was pending in the Appellate

Division. On April 15, 2010, the Board dismissed the appeal. The Board concluded that

the IJ had not abused her discretion in denying an additional continuance and that Batista

had received a full and fair hearing. Moreover, under Board precedent, the availability of

marijuana in his tractor-trailer in Kentucky, and his crime, the Supreme Court observed,
“like virtually every drug offense except for only the most insignificant marijuana
offenses, is a deportable offense under 8 U.S.C. § 1227(a)(2)(B)(i).” See id. at 1477 n.1.
                                             3
post-conviction remedies does not affect the finality of an alien’s conviction for

immigration purposes. Batista has now filed a pro se petition for review.

              We will deny the petition for review. As a general matter, we lack

jurisdiction over a petition for review where the alien, like Batista, has been convicted of

a controlled substance offense and does not raise a constitutional claim or question of

law. 8 U.S.C. § 1252(a)(2)(C), (D). Batista has failed to address any such issues in the

body of his Informal Brief. He simply checked “yes” or “no” in response to the questions

in the pre-printed brief, and did not provide any explanation or argument other than one-

word responses.

              Attached as an Appendix to his Informal Brief are two Board decisions,

Matter of L-G-, 21 I. & N. Dec. 89 (BIA 1995), and Matter of Davis, 20 I. & N. Dec. 536

(BIA 1992), which address whether simple possession of cocaine is an aggravated felony

under INA § 101(a)(43). 3 Even if we were to assume that, by attaching these decisions,

Batista intended to challenge the legal basis for his removal, such an argument would not

provide us with a basis for vacating the final order of removal. The Notice to Appear

charged that Batista was removable under INA § 237(a)(2)(B)(i), 8 U.S.C. §

1227(a)(2)(B)(i), for having been convicted of a controlled substance offense. It did not

charge that he was removable under INA § 237(a)(2)(A)(iii), 8 U.S.C. §

1227(a)(2)(A)(iii), on the basis of an aggravated felony as defined by INA §




3
 The Government has asked us to strike these decisions from Batista’s Appendix, a
request we will deny.
                                             4
101(a)(43)(B), 8 U.S.C. § 1101(a)(43)(B) (drug trafficking crime). There can be no

doubt that possession of cocaine is a controlled substance violation.

              We have jurisdiction to review the denial of an alien’s request for a

continuance. Khan v. Att’y Gen. of U.S., 448 F.3d 226, 233 (3d Cir. 2006) (holding that

because IJ’s authority to rule on continuance motion is not specified under 8 U.S.C. §§

1151-1378 to be in the discretion of the Attorney General, § 1252(a)(2)(B)(ii) does not

deprive court of appeals of jurisdiction). An IJ may “grant a motion for continuance for

good cause shown.” 8 C.F.R. § 1003.29. We review an IJ’s decision to deny a

continuance for abuse of discretion, see Ponce-Leiva v. Ashcroft, 331 F.3d 369, 377 (3d

Cir. 2003), meaning that we will reverse it only if it is arbitrary, irrational or contrary to

law, see Hashmi v. Att’y Gen. of U.S., 531 F.3d 256, 259 (3d Cir. 2008). In Ponce-

Leiva, we held that there are no bright-line rules for resolving whether the denial of a

continuance constitutes an abuse of discretion; the issue “must be resolved on a case by

case basis according to the facts and circumstances of each case.” 331 F.3d at 377

(quoting Baires v. Immigration & Naturalization Serv., 856 F.2d 89, 91 (9th Cir. 1988)).

Relevant considerations may include the nature of the evidence presented and its

importance to the alien’s claim and the number of continuances already granted. Hashmi,

531 F.3d at 259-61; Baires, 856 F.2d at 91.

              Batista has failed to address any issues in the body of his Informal Brief

with respect to the denial of the continuance. In Paredes v. Att’y Gen. of U.S., 528 F.3d

196 (3d Cir. 2008), we considered the issue of whether the pendency of post-conviction

motions or other forms of collateral attack negates the finality of convictions for

                                               5
immigration removal purposes. We concluded that “such pendency does not vitiate

finality, unless and until the convictions are overturned as a result of the collateral

motions.” Id. at 198-99. Batista’s post-conviction petition was denied. In it he made the

specific arguments that trial counsel had provided false and misleading information

concerning the mandatory deportation consequences of his guilty plea and that he was

prejudiced, and he asserted that trial counsel told him that, because he was a lawful

permanent resident, he would not be subject to mandatory deportation. A.R. 99-100.

Because Batista was unsuccessful in getting his conviction overturned, denial of any

further continuances was a reasonable exercise of the IJ’s discretion.

              Although Batista asserted in his brief on appeal to the Board that the order

denying post-conviction relief had been appealed to the Appellate Division of the

Superior Court, A.R. 10, he does not assert in his Informal Brief that his appeal has been

successful or that his conviction is no longer valid. Should his appeal prove successful,

and should his conviction be invalidated, Batista may move to reopen proceedings before

the Board of Immigration Appeals. See 8 C.F.R. § 1003.2(a) (Board may at any time

reopen on its own motion); (c)(1) (motion shall state new facts that will be proven and be

supported by evidentiary material); (c)(3)(iii) (time limitation shall not apply to motion

which is agreed upon by all parties and jointly filed).

              For the foregoing reasons, we will deny the petition for review. The

Respondent’s motion for leave to file the answering brief electronically out-of-time is

granted.



                                               6